Citation Nr: 1133922	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), for the period from July 12, 1999, to January 11, 2005. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, sister, and former registered nurse



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which granted service connection for the spine condition, establishing the current 40 percent evaluation.  In March 2011, the RO granted a single 10 percent rating for sciatic neuropathy secondary to the Veteran's lumbar spine disability.  

The Board notes that the 10 percent rating assigned by the RO for sciatic neuropathy was not attributed to any particular lower extremity.  However, because the Board finds by this decision that the Veteran is entitled to separate 10 percent rating for mild neurological manifestations in the right and left lower extremities, effective July 12, 1999, for convenience, the Board replaces the already granted 10 percent rating with this decision's grant.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  Additionally, the Board is cognizant that the RO granted entitlement to a TDIU in a March 2011 rating decision, effective January 11, 2005, the date the Veteran filed a claim for TDIU.  To date, the Veteran has not entered a notice of disagreement as to the effective date.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, because the Veteran contends that he was unemployed prior to January 11, 2005, due to symptoms of his service-connected lumbar spine disability, and his initial rating claim has been pending since July 12, 1999, the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim and it has been listed on the first page of this decision.

This case was previously before the Board in December 2009 and was remanded for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since July 12, 1999, the effective date of service connection, the Veteran's lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine to 25 degrees or greater.  It has not been productive of incapacitating episodes greater than six weeks within the past 12 months, and ankylosis has not been shown. 

2.  Since July 12, 1999, the effective date of service connection, the Veteran's lumbar spine disability has been manifested by neurological impairment that approximates no more than mild incomplete paralysis of the right sciatic nerve. 

3.  Since July 12, 1999, the effective date of service connection, the Veteran's lumbar spine disability has been manifested by neurological impairment that approximates no more than mild incomplete paralysis of the left sciatic nerve.

4.  For the period from July 12, 1999, to January 11, 2005, the Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Since July 12, 1999, the effective date of service connection, the criteria for a rating in excess of 40 percent for orthopedic manifestations of a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (2002 & 2003), 5238, 5239, 5242, 5243 (2010). 

2.  Since July 12, 1999, the criteria for a separate 10 percent rating for the neurological manifestations of a lumbar spine disability (mild incomplete paralysis of the right sciatic nerve) have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2010). 

3.  Since July 12, 1999, the effective date of service connection, the criteria for a separate 10 percent rating for the neurological manifestations of a lumbar spine disability (mild incomplete paralysis of the left sciatic nerve) have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2010). 

4.  The criteria for assignment of TDIU are not met, and the evidence does not warrant referral for consideration of a TDIU on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his lumbar spine disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his lumbar spine disability was granted and an initial rating was assigned in the November 2004 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Significantly, however, the RO has considered and notified the Veteran of both the old and the new versions of the relevant spinal rating criteria.  Specifically, the November 2004 rating decision informed the Veteran of the old and new criteria for rating intervertebral disc syndrome.  The Board's following decision results in no prejudice to the Veteran in terms of lack of notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

With regard to his claim for entitlement to a TDIU prior to January 11, 2005, the Board notes that the Veteran received notice of the elements necessary to substantiate a claim for TDIU in October 2005, prior to the initial March 2011 grant of the claim subsequent to January 11, 2005, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Veteran has also been afforded VA examinations in June 2004 and in March 2010 in order adjudicate his initial rating claim and TDIU claim.   The Board finds these examinations to be adequate in order to evaluate the Veteran's lumbar spine disability and TDIU entitlement as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and claim for TDIU and no further examination is necessary. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge clarified the issue on appeal and elicited testimony about the severity of the Veteran's lumbar spine disability.  In addition, the Veterans Law Judge noted that she inquired about where the Veteran received his treatment and during the course of the hearing additional evidence was identified by the Veteran.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Indeed, the Veteran's representative indicated that the Veterans Law Judge had complied with Bryant and 38 C.F.R. § 3.103(c)(2) at the hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 



II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), should only be considered in conjunction with diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the cervical, dorsal, and lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2010). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The regulations for rating disabilities of the spine were twice revised during the pendency of the Veteran's appeal, effective September 23, 2002, and effective September 26, 2003.  67 Fed. Reg. 54345  (Aug. 22, 2002); 68 Fed. Reg. 51454  (Aug. 27, 2003).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000). 

The Board has evaluated the Veteran's back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010). 

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating when it was mild.  A 20 percent rating was warranted when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Since Diagnostic Code 5293 contemplates limitation of motion, a separate rating for limitation of motion cannot be warranted.  VAOPGCPREC 36-97 (1997), 63 Fed. Reg. 31262  (1998). 

Effective September 23, 2002, the rating criteria for evaluation of intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the previous 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  That regulation was again slightly revised in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral strain) and 5243 (intervertebral disc syndrome). 68 Fed. Reg. 51454  (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010). 

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine (2010). 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010). 

The Veteran's lumbar spine disability was previously rated as 40 percent disabling under Diagnostic Code 5293, and is now rated under Diagnostic Codes 5243.  Both codes refer to intervertebral disc syndrome.  Other applicable diagnostic codes include Diagnostic Code 5010, for traumatic arthritis; Diagnostic Code 5238, for spinal stenosis; Diagnostic Code 5239, for spondylolisthesis, and Diagnostic Code 5242, for degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5238, 5239, 5242 (2010). 

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), ankylosis of the lumbar spine (Diagnostic Code 5289), or lumbar strain (Diagnostic Code 5295) under the old criteria.  Nor has it been contended or shown that the Veteran has lumbar strain (Diagnostic Code 5237), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241) under the new criteria.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case. 
The Board now turns to the applicable criteria.  In first addressing the old diagnostic criteria pertaining to limitation of motion of the lumbar spine, Diagnostic Code 5292, which applied to limitation of motion, provided for maximum disability rating of 40 percent.  As the Veteran is already in receipt of a 40 percent disability rating, Diagnostic Code 5292 may not provide for an increased rating in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2010). 

Similarly, the General Rating Formula for Diseases and Injuries of the Spine provides for a maximum rating of 40 percent in the absence of ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  Because ankylosis of the lumbar spine is not demonstrated in treatment records dated from 1999 the present, or by any report of VA examination, the Board concludes that the Veteran is not entitled to an increased rating of 50 percent prior to September 23, 2002, or 100 percent at any time throughout the pendency of the appeal, under the General Rating Formula for Diseases and Injuries of the Spine. 

Diagnostic Codes 5242, 5003, and 5010 also may not serve as a basis for an increased rating in this case.  The lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45 (2010).  Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Diagnostic Code 5003 allows for the assignment of a 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  The lumbar spine may only be rated as one major joint.  Regardless, the Veteran is already in receipt of a rating in excess of 20 percent under a diagnostic code that takes limitation of motion into consideration, and thus neither Diagnostic Code 5003, 5010, nor 5242 may serve as a basis for an increased rating in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2010). 

Under the old criteria, Diagnostic Code 5293, severe intervertebral disc syndrome, recurring attacks with intermittent relief, warranted a 40 percent evaluation.  Pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, warranted a 60 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002). 

Turning to the medical evidence of record, in November 1999, the Veteran's private physician submitted a statement that in 1954, when he first treated the Veteran, he was diagnosed with neuritic pain due to compression of the S-1 nerve root, due to a ruptured intervertebral disk.  In 1955, the physician performed a laminectomy and disk excision.  

At his September 2002 hearing before the Board, the Veteran stated that he was not currently receiving treatment for his back pain.  He took it easy and only did light yard work.  

On June 2004 VA examination, the Veteran reported that his current symptoms included constant back pain that would shoot down his legs.  He would have to lie on the floor for three to four hours at a time.  Standing for prolonged periods of time would worsen his pain.  He had lost 60 to 70 days in the previous year due to having to be on bed rest.  He had continuous pain in the lateral thighs.  Physical examination revealed that he walked slowly.  Straight leg raising was positive on the left at 60 degrees, provoking pain in the left posterior and lateral thigh.  Range of motion testing was reduced.  Forward flexion was to 30 degrees, extension was to zero degrees, right lateral flexion was to 5 degrees, left lateral flexion was to 5 degrees, right lateral rotation was to 5 degrees, and left lateral rotation was to 10 degrees.  Heel walking was normal, however, he could not toe walk.  Sensation to light touch was intact.  The diagnosis was lumbar strain status post operative repair with persistent lumbar radiculopathy and degenerative disc disease.  

VA treatment records reflect that in June 2004, examination of the lower extremities showed 4+ pedal pulses bilaterally, with no clubbing, cyanosis, or edema.  

A June 2005 private MRI of the lumbar spine demonstrated the presence of severe degenerative disc disease with spinal stenosis and neural foraminal narrowing at L3-4 and L4-5 levels.  

On July 2005 private orthopedic evaluation, the Veteran reported that he could only walk a block or less before an increase in back pain.  The June 2005 MRI was interpreted to show that the Veteran had symptomatic foraminal stenosis.  Physical examination revealed that he could walk without marked gait abnormality.  He could toe and heel walk symmetrically.  There was a negative straight leg raise test, bilaterally.  There was tenderness down at the 4-5 and 5-S1 midline.  There was no sacroiliac or sciatic notch tenderness.  There was no muscle spasm.  Range of motion was markedly limited on extension and was moderately limited on flexion.  

A September 2005 private myelogram revealed moderate to severe degenerative disc disease at L3-4, and to a lesser extent elsewhere.  The Veteran had been experiencing radiculitis in the bilateral lower extremities.  It was concluded that the L5-S1 epidural defect was most likely causing his claudication.  Decompression surgery was suggested.  

VA treatment records reflect that in February 2007, the Veteran was experiencing persistent back pain with radiculopathy.  He was noted to have an altered gait by not standing erect.  He was bent forward and had some hesitation as he moved down the hallway.  In September 2007, it was noted that the Veteran had a high pain tolerance.  He did not wish to go forward with back surgery.  

A March 2008 private orthopedic evaluation reflects that the Veteran was experiencing right leg numbness in the mornings.  After he got out of bed, the feeling in the leg would return.  He had no left leg symptoms.  He was having difficulty standing or walking for any length of time.  He had started to have some urinary dribbling.  He stated that he had to sleep in a chair because he could not lie flat.  He had pain in his legs from simply walking around the house.  Physical examination revealed that he walked with a certain degree of stiffness on the low back and hobbling of the legs.  Straight leg raising was performed to 80 degrees, bilaterally, before onset of ipsilateral hamstring tightness.  Motor testing of the lower extremities was essentially normal.  Sensory examination showed hypalgesia over the left great toe.  Myotactic stretch reflexes were absent at both knees and both ankles.  Peripheral pulses were poor.  There was no pedal edema.  The diagnosis was symptomatic lumbar spinal stenosis, L2-S1.  

A private December 2008 treatment record reflects that the Veteran was contemplating low back surgery.  He could not walk more than one block without feeling weak in both legs.  He could not sit without having back pain.  Bladder functioning was associated with poor emptying and the need to urinate three to four times per night.  Physical examination showed moderate weakness on the right on motor testing.  Sensory testing showed hypalgesia over the right great toes and right foot dorsum.  Reflexes were absent at both knees and both ankles.  The assessment was progressive stenosis.  

A January 2009 MRI showed first degree spondylolisthesis with moderate increased lordosis at L5-S1.  There was moderate to marked spinal stenosis from L4-5 through L5-S1.  There was moderate left foraminal compromise at L4-5.  

At his October 2009 hearing before the Board, the Veteran stated that he had pain that went from his back down both legs.  His legs would go numb about once or twice per day.  
 
An October 2009 private records reflects that the Veteran's urinary frequency was tied to his benign prostrate hypertrophy.  

On March 2010 VA examination, the Veteran reported that his low back pain limited him at home from such tasks as trimming trees, sitting for more than 30 minutes, standing for more than 15 minutes, or walking for more than a quarter of a block.  He has been putting off spinal surgery.  He had constant and severe back pain that radiated to his bilateral thighs, bilateral anterior shins, and toes.  The radiating pain seemed to come and go.  There was usually no persistent numbness.  There was persistent numbness in the lateral aspects of both thighs.  He felt he had flare-ups all the time.  He had a limp and used a four-wheel walker.  There had not been any incapacitating episodes in the previous year.  Physical examination revealed that the Veteran walked slowly with a marked antalgic gait.  He was leaning heavily on a medal cane.  Range of motion testing revealed forward flexion from 25 degrees to 60 degrees.  He stood at approximately 25 degrees of flexion at his usual rest position.  Extension was from 25 degrees to 20 degrees.  Right lateral flexion was to 0 degrees, left lateral flexion was to 10 degrees, with pain.  Right lateral rotation was 10 degrees, and left lateral rotation was to 10 degrees.  He was able to repetitively move the spine through range of motion testing three times with complaints of pain.  Neurological examination showed that straight leg raising provoked knee pain but no radicular symptoms.  There was reduced sensation to light touch at the lateral thighs, bilaterally, and the lateral superior aspects of the calves, bilaterally.  There was decreased sensation at the posterior superior calf in a pattern consistent with a L5 radicular pattern.  There were absent reflexes on ankle jerk testing, bilaterally.  Motor examination was normal.  There was normal dorsiflexion and plantar flexion strength of the ankles.  The assessment was lumbar strain with degenerative joint disease and degenerative disc disease of the lumbar spine status post laminectomy with bilateral lumbar radiculopathy.  There was no evidence of complete ankylosis of the entire thoracolumabr spine.  

In this case, the Board finds that a higher 60 percent rating under the old Diagnostic Code 5293 is not warranted because although there is evidence that the Veteran suffers from persistent symptoms compatible with sciatic neuropathy of the lower extremities, the Board finds that such an award would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2010).  To that extent, by this decision, the Board is granting separate 10 percent ratings for the neurological manifestations of the Veteran's right and left lower extremities, and such ratings account for the Veteran's sciatic symptoms.  Accordingly, because the Veteran is already in receipt of a 40 percent rating for intervertebral disc syndrome, and the additional symptoms related to his disc syndrome are accounted for by the separate neurological ratings, the Board finds that Diagnostic Code 5293 cannot serve as a basis for a higher rating, as the 40 percent rating already takes into account a severe low back disability.  Moreover, the Veteran's 40 percent rating for orthopedic manifestations of the low back and 10 percent ratings for right and left leg radiculopathy is a higher benefit than the single 60 percent rating assigned prior to September 23, 2002.  38 C.F.R. § 4.25 (2010). 

The diagnostic code relating to intervertebral disc syndrome was amended, effective September 23, 2002.  After September 23, 2002, and prior to September 26, 2003, intervertebral disc syndrome could be rated either on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003 and 2004).  However, the evidence does not support the finding that the Veteran's low back disability has resulted in incapacitating episodes, those in which bed rest has been prescribed by a physician, for a total duration of at least six weeks during any twelve month period under consideration.  Although the Veteran has stated that he used many days of sick leave due to back pain, the evidence does not demonstrate that the Veteran has been prescribed bed rest by a physician for at least six weeks, as necessary for a higher 60 percent rating.  Specifically, the VA and private treatment records do not show that the Veteran has been prescribed bed rest by a physician.  Accordingly, the Board turns to whether the Veteran is entitled to higher ratings based upon the orthopedic or neurological manifestations of his lumbar spine disability. 

For purposes of rating under Diagnostic Code 5243, chronic orthopedic and neurological manifestations means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2010).  Orthopedic disabilities are rated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Similarly, neurological disabilities are rated separately using criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2 (2010).  The Board has already determined that because the Veteran has not been diagnosed with ankylosis at any time during the pendency of the appeal, and repetitive testing has not resulted in a finding of limitation of motion analogous to ankylosis, a higher orthopedic evaluation is not warranted. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a  (2010). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010). 

In this case, as summarized above and as shown in the treatment records and on VA examination, the Veteran has been shown to suffer from radiculopathy of the bilateral lower extremities.  In that regard, in November 1999, the Veteran's private physician noted that the Veteran had a long-standing history of sciatic pain due to compression of the S-1 nerve root.  On June 2004 VA examination, the Veteran stated that his low back pain would shoot down his legs.  Straight leg raising was positive on the left at 60 degrees, provoking pain in the left posterior and lateral thigh.  Sensation to light touch was intact.  The diagnosis was persistent lumbar radiculopathy.  However, a July 2005 private record showed a normal straight leg raising test.  Though, a September 2005 private myelogram revealed moderate to severe disc disease and an epidural defect that might have been causing the Veteran's claudication in the lower extremities.  In March 2008, the Veteran had ongoing leg numbness.  Straight leg raising was performed to 80 degrees, bilaterally, before onset of ipsilateral hamstring tightness.  Motor testing of the lower extremities was essentially normal.  Sensory examination showed hypalgesia over the left great toe.  Myotactic stretch reflexes were absent at both knees and both ankles.  Peripheral pulses were poor.  There was no pedal edema.  In December 2008, physical examination showed moderate weakness on the right on motor testing.  Sensory testing showed hypalgesia over the right great toes and right foot dorsum.  Reflexes were absent at both knees and both ankles.  Finally, on March 2010 VA examination, there was some persistent numbness of the lower extremities.  Neurological examination showed that straight leg raising provoked knee pain but no radicular symptoms.  There was reduced sensation to light touch at the lateral thighs, bilaterally, and the lateral superior aspects of the claves, bilaterally.  There was decreased sensation at the posterior superior calf in a pattern consistent with a L5 radicular pattern.  There were absent reflexes on ankle jerk testing, bilaterally.  Motor examination was normal.  Accordingly, in reviewing the medical evidence as a whole, the Board finds that the Veteran is entitled to separate ratings for mild incomplete paralysis of the sciatic nerve since July 12, 1999, when service connection became effective.  In so finding, the Board finds that the Veteran has suffered from radiating pain in both lower extremities for many years and that the manifestations of such pain have included numbness of the legs, pain in the legs, decreased sensation at certain points in the lower extremities, and absent ankle jerk reflexes.  However, ratings higher than 10 percent are not warranted, as the evidence does not demonstrate that there has been more than sensory involvement, such as any objective findings of atrophy, muscle loss, or organic changes.  In that regard, straight leg raising has at times been positive and at times negative.  On VA examination, the predominant neurological disability has been that of decreased sensation and diminished or absent ankle jerk reflexes.

Although in the March 2011 rating decision, the Veteran was granted a general 10 percent rating for sciatic neuropathy associated with his low back disability, effective March 10, 2010, the Board reiterates that this decision replaces that determination so that the Veteran is now only in receipt of two separate 10 percent ratings, one for mild incomplete paralysis of the sciatic nerve of the right lower extremity, and one for mild incomplete paralysis of the sciatic nerve of the left lower extremity, both effective July 12, 1999, the date of award of service connection.

In this case, the Board notes that although the Veteran has reported having urinary incontinence, that condition has not been medically linked to his lumbar spine disability, but rather it has been treated in relation to his genitourinary disabilities.  Thus, a separate rating for urinary incontinence is not appropriate. 

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010). 

Prior to January 11, 2005, service connection was in effect for the following disabilities: lumbar strain (40 percent), and, by this decision, for right and left mild incomplete paralysis of the lower extremities, each (10 percent) disabling.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b)  (2010).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010). 

Entitlement to a total compensation rating must be based solely on the impact of the veteran's service-connected disability on his ability to keep and maintain substantially gainful work.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  The question in a TDIU case is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

For purposes of entitlement to individual unemployability due solely to service-connected disabilities, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17 (2010).  Factors to be considered include the veteran's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16 (2010). 

In this case, in his December 2005 claim for a TDIU, the Veteran reported that he had last worked full-time over ten years previously.  He had become too disabled to work in 1995.  He did not list his previous employers.  He stated that his orthopedic pain made it so that he could not complete any employment duties.  

On June 2004 VA examination, the Veteran reported that following low back surgery in 1953, he was able to return to work at a baking company.  He also stated that he had not been able to work for ten years.  He had previously worked as a truck driver.  

In a January 2005 statement, the Veteran stated that he could not complete any activities without assistance and that he was totally disabled.  

In May 2005, the Veteran's brother submitted a statement that the Veteran had been going downhill with regard to his physical disabilities and was unable to work.  

However, on June 2005 VA examination, the Veteran reported that he had worked as a truck driver for 48 years, until 2003, when he could no longer shift the gears on the truck.  He was working part-time towards the end of his driving career. 

A July 2005 private medical evaluation noted that the Veteran was retired.  His prior occupations were that of a farmer and truck driver.  At a March 2008 private orthopedic evaluation, the Veteran stated that he last worked in 2004.  

On March 2010 VA examination, the Veteran reported that after service, he worked a number of part-time jobs until he eventually ran his own business doing office work for a paper company.  He had to eventually leave work about five years previously because he was not able to stand or walk due to severe pain diffusely throughout his body.  He was currently unable to work.  The examiner opined that the Veteran's lumbar spine disability rendered him unemployable.  He was not able to perform even light duty sedentary activities, such as performance of office work as he had been doing five years previously.  

In this case, the Board first notes that there are a number of inconsistencies as to when the Veteran became too disabled to sustain employment.  Although the Veteran stated on his TDIU application that he had not worked since 1995, he later reported to his VA examiners, including his TDIU VA examiner, that he had last worked in approximately 2003, 2004, or 2005.  When reviewing these inconsistencies, the Board finds that the 2005 date appears to be the most credible date of unemployment.  In so finding, the Board notes that such was described to the Veteran's VA examiner for the purposes of determining his employability, and that date also corresponds to the date when the Veteran first filed a claim for TDIU, January of 2005.  In reviewing the records stating that he stopped working in 2003 and 2004, the Board interprets those reports to mean that he had stopped working as a truck driver at that time, but that he was still able to complete the office work he described as his last mode of employment.  That conclusion is based upon the Veteran's own report that he was self-employed in an office work environment until he stopped working in around 2005.  The Board finds that such a determination is important in this case because it appears that up until 2005, he was able to at least complete sedentary work, or, office work.  Significantly, in concluding that the Veteran was unemployable, the March 2010 VA examiner stated that the unemployability had began in approximately 2005, or five years previously, when the Veteran was no longer able to complete office work due to his increased orthopedic pain.  Significantly, there are no other opinions of record regarding the date upon which the Veteran first became unemployable due to his service-connected disabilities.  Additionally, there is no indication in the claims file that the Veteran's ability to maintain employment had been compromised prior to 2005, or that he was engaged in only marginal employment.  Thus, because the credible and competent evidence supports a finding that the Veteran was indeed employed until at least January 11, 2005, when he filed a claim for TDIU, and that he was able to complete such employment despite his low back disabilities, the Board finds that entitlement to a TDIU on a scheduler basis is not warranted prior to January 11, 2005, nor is referral for an extraschedular consideration warranted.  

The Board notes that the Veteran declined to provide the names or contact information for his previous employers to verify the dates of his employment and reasons for his termination.  In that regard, the Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Based on the foregoing evidence, the Board finds that a TDIU under the provisions of 38 C.F.R. § 4.16(b)  is not warranted.  The Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone rendered him unable to secure and to follow a substantially gainful occupation prior to January 11, 2005, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


III.  Other Considerations 

As stated earlier, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has already been granted a TDIU since January 11, 2005, and denied entitlement to a TDIU prior to that date.   

Moreover, insofar as the Veteran's lumbar spine disability with neurological manifestations of the lower extremities interferes with his employability prior to January 11, 2005, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, as the Board has determined that entitlement to a TDIU is not warranted, higher ratings for the Veteran's lumbar spine disability with neurological manifestations of the lower extremities may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with neurological manifestations of the lower extremities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's lumbar spine disability with neurological manifestations of the lower extremities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that a rating in excess of 40 percent for the Veteran's low back disability is not warranted since July 12, 1999.  Additionally, however, the Board finds that separate 10 percent ratings are warranted for mild neurological manifestations of the left lower extremity and right lower extremity, both effective July 12, 1999, when service connection became effective.  These 10 percent ratings replace the existing 10 percent rating the RO assigned in March 2011 for general sciatic neuropathy of the lower extremities.  Reasonable doubt has been resolved in favor of the Veteran in assigning the 10 percent ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating higher than 40 percent for a lumbar spine disability is denied.

A separate 10 percent rating for the incomplete paralysis of the right sciatic nerve is granted.

A separate 10 percent rating for the incomplete paralysis of the left sciatic nerve is granted.

A TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


